Citation Nr: 0805065	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  00-20 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for chronic residuals 
of a coccyx contusion.

2.  Entitlement to service connection for other residuals of 
a low back injury, including degenerative disease of the 
lumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision by the 
Seattle, Washington, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to the 
benefit currently sought on appeal.

A hearing on this matter was held before the undersigned 
Veterans Law Judge sitting at the RO on July 26, 2002.  A 
copy of the hearing transcript has been associated with the 
file.

In June 2005, the Board remanded this issue to the RO (via 
the Appeals Management Center (AMC)) for further evidentiary 
development.  After completion of the requested development, 
the AMC returned the case to the Board for appellate review.

Throughout the course of the appeal, the issue has been 
framed as service connection for residuals of a low back 
injury.  Upon review of the newly developed evidence, 
however, the Board has bifurcated and restated the issues as 
service connection for chronic residuals of a coccyx 
contusion and other residuals of a low back injury, including 
degenerative disease of the lumbar spine.  The veteran is not 
prejudiced by such action.  The Board has not dismissed any 
issue and the law and regulations governing the evaluation of 
disabilities are the same regardless of how the issues are 
styled. 

Following the issuance of the most recent supplemental 
statement of the case in September 2007, the veteran advised 
that he had additional evidence to submit and requested that 
the claim be held for 60 days.  When no additional evidence 
was submitted, the case was certified to the Board for 
decision.

FINDINGS OF FACT

1.  Chronic residuals of a coccyx contusion, which consist of 
coccydynia (pain in the coccyx) and pain upon sitting, had 
their onset in service.  

2.  No other low back disability was present in service or 
otherwise related to active service and degenerative disease 
of the lumbar spine was first manifested years after the 
veteran's service and is not related to his service.


CONCLUSIONS OF LAW

1.  Chronic residuals of a coccyx contusion were incurred in 
service.  38 U.S.C.A. §§ 1110, 5103-5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2007). 

2.  Additional low back disability was not incurred in or 
aggravated by active military service and degenerative 
disease of the lumbar spine may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 5103-5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated May 2004, the RO satisfied its duty 
to notify the veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
veteran of: information and evidence necessary to 
substantiate the claim for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  The 
veteran was instructed to submit any evidence in his 
possession that pertained to his claim. In September 2007, 
the RO also notified the veteran of the process by which 
initial disability ratings and effective dates are 
established.  
In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was already decided 
and appealed prior to the enactment of the current section 
5103(a) requirements in 2000.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to a content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  

In light of the Board's denial of the appellant's claim of 
service connection for additional low back disability, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Additionally, as the Board is granting the claim for 
service connection for chronic residuals of a coccyx 
contusion, the agency of original jurisdiction will be 
responsible for addressing any notice defect with respect to 
the rating and effective date elements when effectuating the 
award.  Therefore, it is not prejudicial to the appellant for 
the Board to proceed to finally decide the issues discussed 
in this decision.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2007) (harmless 
error).

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
medical records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  The veteran has been medically evaluated in 
conjunction with his claim.  The duties to notify and assist 
have been met.


Legal Criteria

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be also granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  Arthritis may be 
presumed to have been incurred in service, if the evidence 
shows that such disease became manifest to a degree of 10 
percent or more within one year from separation from active 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service Connection for Chronic Residuals of a Coccyx 
Contusion

A review of the veteran's service medical records indicates 
that he sought treatment in September 1967 for an injury to 
the coccyx.  Although X-rays were not taken, a fracture of 
the coccyx was ruled out, and a diagnosis of a coccyx 
contusion was made.  

Post-service medical evidence reflects that pain upon sitting 
was noted during an April 1995 VA examination.  In July 1999, 
during treatment for back pain, the veteran once again 
reported coccyx pain. X-ray studies taken in August 2002 
showed a normal sacrum and sacroiliac joint.

In August 2005, the veteran received a VA examination.  The 
claims folder and service medical records were reviewed.  
Pain upon sitting for more than 15 minutes was noted.  X-ray 
studies of the coccyx were "unremarkable" and ruled out a 
healed fracture.  The examiner diagnosed coccydynia (pain in 
the coccyx) that was the result of the veteran's in-service 
coccyx contusion.  No evidence has been submitted to rebut 
the examiner's opinion.  In light of the current findings of 
chronic residuals of the contusion to the coccyx, service 
connection is warranted.  

Service Connection for Degenerative Disc Disease of the 
Lumbar Spine

A review of the veteran's service medical records shows no 
evidence of treatment for a lumbar spine disorder, and his 
October 1967 separation examination is negative for such 
complaints.  

Post-service records indicate that the veteran injured his 
lumbar spine in November 1980 in a work-related accident.  
Workers' compensation records reflect that the veteran 
attributed the injury to lifting a heavy weight.  There was 
no discussion of a history of a lumbar spine injury.  

Since 1995, the veteran has sought treatment at the Seattle 
VA Medical Center for lower back pain.  On examination in 
April 1995, back pain upon straight-leg raising and 
discomfort at the extreme ends of range-of-motion testing 
were noted.  Otherwise, examination of the veteran's spine 
was essentially normal.  X-rays taken in September 2000 
revealed degenerative disc disease at L4-5.  

During his August 2005 VA examination, the veteran gave a 
history of a work-related lumbar spine injury.  The veteran 
could walk slowly for an hour.  There was increased pain with 
the activities of daily living, including getting dressed and 
getting out of bed.  Some limitation of the thoracolumbar 
spine was noted upon examination.  After reviewing the claims 
folder and conducting an examination of the veteran, the 
examiner found that the veteran's degenerative disc disease 
was not incurred in service, but rather had its onset with 
his 1980 work-related injury.  Again, no evidence has been 
submitted to rebut the examiner's opinion.   

On review, the evidence weighs against a finding of an 
association between any low back disability (other than 
chronic residuals of coccyx contusion), including 
degenerative disc disease and his service.  There is no 
evidence of an injury to the lumbar spine in service, and the 
veteran's separation examination is negative for such 
complaints.  Records submitted by the State of Washington 
Department of Labor and Industries describe in detail a 
November 1980 injury to the lumbar spine.  In subsequent 
discussions with treatment providers, the veteran never 
attributed his complaints to an in-service back injury.  In 
fact, he specifically related his disability to his 
industrial accident.  Service connection on a direct basis is 
not warranted.  

With regard to presumptive service connection, there were no 
manifestations of arthritis or degenerative changes within 
one year after service.  The first indication of degenerative 
changes to the lumbar spine was in 1995, many years after the 
veteran's discharge.  The statutory presumption contained in 
38 C.F.R. §§ 3.307 and 3.309 is not for application.

In conclusion, a preponderance of the evidence is against a 
finding that the veteran's degenerative disc disease of the 
lumbar spine is causally related to active service.  Thus, 
the benefit of the doubt rule is not applicable.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).




ORDER

Service connection for chronic residuals of a coccyx 
contusion is granted.   

Service connection for other residuals of a low back injury, 
including degenerative disc disease of the lumbar spine is 
denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


